Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/21 has been entered.
 
Status of Claims
Claims 1-4 and 7-29 are pending as of 4/9/21. Claims 28-29 were newly added on 3/10/21. Claims 5-6 are canceled; claims 12-24 and 26-27 are withdrawn as being directed to a non-elected invention. Claims 1-4, 7-11, 25, and new claims 28-29 are currently under examination. 

The previous rejection of claims 5-6 and 9-10 under 35 USC 112(b) is withdrawn in view of the amendments.
The 103 rejection of claim 11 over Sand, US 20160235851 is withdrawn in view of the amendments.
Claims 1-4, 7-11, and 25 are allowable. Claims 12-24 and 26-27, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an the restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/17/19, is hereby withdrawn and claims 12-24 and 26-27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
New rejections are made upon consideration of the rejoined claims and new claims 28-29, discussed below.
Claims 1-4 and 7-29 were examined. Claims 1-4, 7-17, 20-22, and 25-27 are allowed. Claims 18-19, 23-24, and 28-29 are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 18-19 and 23-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation of the method of claim 12, wherein said vasoconstrictor component comprises epinephrine. However, claim 12 is drawn to a method of administering the tumescent composition of claim 1, and claim 1 is drawn to a tumescent composition consisting of a cannabinoid dissolved in solution, wherein the solution consists of a vasoconstrictor, a pharmaceutical carrier, and optionally a local anesthetic.  There is insufficient antecedent basis for the limitation of the vasoconstrictor component “comprises epinephrine”, as the claim from which this claim ultimately depends from recites consisting of language, not a composition “comprising”. See MPEP 2111.03: “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim”. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); the term “comprising however is open-ended: “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Claim 19 is similarly rejected for depending from claim 18. Furthermore, claim 19 doesn’t end with a period, so it is uncertain if the claim is missing other components. 

Claim 23 is drawn to the method according to claim 12, wherein the tumescent composition further comprises an antiviral drug. However, claim 12 is drawn to a method of administering the tumescent composition of claim 1, and claim 1 is drawn to a tumescent composition consisting of a cannabinoid dissolved in solution, wherein the solution consists of a vasoconstrictor, a pharmaceutical carrier, and optionally a local anesthetic.  There is insufficient antecedent basis for the limitation of an antiviral component in the tumescent solution. Claim 24 is similarly rejected for depending on claim 23. 

Claim 28 is drawn to an emulsion consisting of a hydrophobic cannabinoid in an oil phase, wherein the oil phase is emulsified in a tumescent solution, and wherein the tumescent solution consists of: a vasoconstrictor, a pharmaceutically acceptable carrier, and optionally a local anesthetic. While the specification provides support to an emulsion composition, the specification maintains that such compositions require the use of surfactants; (see para [0266]). However, from the language in the claim, particularly “oil phase” it is uncertain if a surfactant is included, especially as the claims recite “consisting of” or “consists of” throughout. It is uncertain if the terms “oil phase” also encompass a surfactant, or any additional, unrecited components, along with the hydrophobic cannabinoid. The claim is therefore indefinite as the metes and bounds of the claim aren’t clear. Claim 29 is similarly rejected as this claim depends from claim 28. 

Information Disclosure Statement
The IDS, filed on 4/12/21 has been considered. 

Conclusion
Claims 1-4 and 7-29 were examined. Claims 1-4, 7-17, 20-22, and 25-27 are allowed. Claims 18-19, 23-24, and 28-29 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627